Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-9-22 has been entered. 
Claims 1-8 remain pending and under consideration. 
Applicant's arguments filed 6-9-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Specification
The title will have to be changed to more closely reflect the claimed subject matter. 
Priority
The claims filed with the original disclosure have support in parent application 12/053440 in original claim 12 which requires using Oct4 and Sox2 as the potency-determining factors but not cMyc and Klf4. s
Claim Rejections - 35 USC § 112
Written Description
Claims 1-8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to “A method of reprogramming primate somatic cells, the method comprising the steps of:
introducing a polynucleotide encoding potency-determining factors into the primate somatic cells under conditions sufficient to express the potency-determining factors, thereby reprograming the cells, wherein the potency-determining factors comprise Oct-4 and Sox2, and do not comprise c-Myc and Klf4; and
culturing the primate somatic cells under embryonic stem cell culture conditions to obtain pluripotent reprogrammed cells.”
Claim 8 is drawn to “A method of reprogramming primate somatic cells, the method comprising the steps of:
introducing a polynucleotide encoding potency-determining factors into the primate somatic cells under conditions sufficient to express the potency-determining factors, thereby reprograming the cells, wherein the potency-determining factors comprise Oct-4, Sox2, Nanog, and Lin28; and
culturing the primate somatic cells under embryonic stem cell culture conditions to obtain reprogrammed cells having a higher potency level than the primate somatic cells.”
The art at the time of filing
Claim 1 of parent application 13/793594 now US Patent 10106772 is drawn to 
A method of reprogramming human somatic cells, the method comprising the steps of:
introducing a non-integrating vector encoding Oct-4 and Sox2 and at least one of Nanog and Lin28 operably linked to one or more heterologous promoters into isolated human somatic cells; and culturing the somatic cells under embryonic stem (ES) cell culture conditions such that pluripotent reprogrammed cells are obtained.
Claim 1 of Parent application 12/053440 now US patent 8440461 is drawn to: 
A method of reprogramming primate somatic cells, the method comprising the steps of: introducing a retroviral vector encoding a plurality of potency-determining factors into the primate somatic cells under conditions sufficient to reprogram the cells, wherein the potency-determining factors comprise Oct-4 and Sox2, and do not comprise c-Myc and Klf4; and culturing the primate somatic cells under embryonic stem cell culture conditions to obtain pluripotent reprogrammed cells. 

	Claim 1 of application 12/727061, now US Patent 8183038 is drawn to:

A composition comprising recombinant nucleic acid encoding potency-determining factors SOX2, OCT-4, NANOG, and LIN28, the factor-encoding nucleic acid being operably linked to at least one heterologous promoter, wherein the composition induces reprogramming when introduced into a mammalian cell. 

Claims 1 and 2 of application 13/766100 now US Patent 9499786 is drawn to:
1.  An enriched population of human pluripotent cells having a normal karyotype, wherein the human pluripotent cells comprise the genome of a single somatic cell of a postnatal individual human and further comprise an integrated non-native polynucleotide sequence encoding potency-determining factors comprising Oct-4 and Sox2. 
 
2.  The population of claim 1, wherein the potency-determining factors additionally comprise at least one of Nanog or Lin28.

Okita (Science, Nov. 7, 2008, Vol. 322, pg 949-953) taught making iPS using plasmids instead of viral vectors encoding Oct4 and Sox2 and either Klf4 and c-myc or Nanog and lin28.  Plasmids integrated (pg 950, col. 2, line 1) but the protocol could be modified to prevent plasmid integration into the genome (pg 950, col. 2, line 3).  
Gonzalez (PNAS, June 2, 2009, Vol. 106, No. 22, pg 8918-8922) taught a polycistronic plasmid encoding Oct4, Sox2, Klf4, and cMyc operably linked to an inducible promoter and 2A sequences used to make iPS cells.  The plasmid was used instead of retroviral vectors that integrated into the genome of the host cell.  Reprogramming requires delivery of Oct4, Sox2, Klf4 and optionally c-Myc and expression for a period of 8-12 days. The permanent integration of these retroviral vectors into the genome limits their use for therapy because of the risk of insertional mutagenesis and tumor formation. Therefore, reprogramming techniques that avoid genomic integration are needed.  
Bilic (Stem Cells, 2012, Vol. 30, pg 33-41) taught “The morphological appearance, proliferation rate, the reactivation of endogenous pluripotency genes followed by silencing of transgenes used for reprogramming, and the ability to form teratomas are some of the basic criteria a cell line has to meet to be considered true iPSC. Furthermore, when injected into blastocysts they should contribute to the embryo tissues, including the germ line. Ultimately, the ability of iPSC to form a whole animal via tetraploid complementation is a clear indication of iPSC pluripotency and a nearly identical state to ESC [12, 13] (Fig. 1). The problem is that such rigorous pluripotency tests are difficult to perform routinely on many lines” (pg 34, 1st full para). “In human, the most rigorous tests for pluripotency cannot be performed for obvious ethical reasons. This lowers the standard for pluripotency and increases the heterogeneity of obtained iPSC lines. (pg 34, 2nd para). Bilic goes on to describe functional assays required to determine pluripotency of human and other reprogrammed cells (“Differentiation potential of iPS cells”).
Teachings in the specification
Pg 11, the end of para 42, teaches: 
“Retroviral vectors, particularly lentiviral vectors, are transduced by packaging the vectors into virions prior to contact with a cell. After introduction, the DNA segment(s) encoding the potency-determining factor(s) can be located extra-chromosomally (e.g., on an episomal plasmid) or stably integrated into cellular chromosome(s).”
 
Pg 12, the end of para 43, teaches: 
“Retroviral (e.g., lentiviral) vectors are integrating vectors; however, non-integrating vectors can also be used. Such vectors can be lost from cells by dilution after reprogramming, as desired. A suitable nonintegrating vector is an Epstein-Barr virus (EBV) vector. Ren C, et al., Acta. Biochim. Biophys. Sin. 37:68-73 (2005); and Ren C, et al., Stem Cells 24:1338-1347 (2006), each of which is incorporated herein by reference as if set forth in its entirety.”

The example goes on to describe human H1 Oct4-knockout ES cells (para 58), how the cells were made (para 59), how to electroporate the cells (para 60), and teaches the cells “expressed both EGFP and [neo] from an endogenous Oct4 promoter/regulatory region using dual internal ribosome-entry sites (IRES) (Fig. 3) (para 61). Example 2 never specifically discloses the structure of the vector used or which reprogramming factors were present. 
Para 62 teaches the ES cells were maintained. 
Para 63 teaches the ES cells were differentiated into CD29+CD44+CD166+CD105+CD73+CD31- cells (para 63, line 2), i.e. “characteristic for bone marrow myeloid cells (Fig. 2B)” (para 63, 5 lines from the bottom). 
Para 64 describes transducing the ES-cell derived myeloid cells: 

“Lentivirus encoding a potency-determining factor (MOI: 3 to 10) was added to the cell culture after addition of polybrene carrier at a final concentration of 6 pg/ml (Sigma). The lentivirus-containing medium was replaced with fresh medium the next day, and cells were cultured further in appropriate medium. Drug selection, if needed, started the third day after transduction. As shown in Figure 5B, the transduction efficiency was very low (~18.4% at MOI of 10). Moreover, the expression of EGFP was barely above background. Similar results have been obtained with routine plasmid or EBNA-based plasmid transfections (data not shown).” (para 64)

Para 64 is limited to using a lentivirus encoding a (SINGULAR) potency-determining factor to transfect ES cell-derived myeloid cells. 
Para 65 describes differentiating the ES cells into mesenchymal-like cells. 
Para 66 states: “Because Nanog and Oct-4 are the best characterized potency determining factors, inventors examined the effect of their over-expression in the cells.” 
Para 67 describes Nanog expression and concludes Nanog and Oct4 expression alone were inadequate to obtain pluripotency. 
Para 68 and 69 describe how to analyze cells using various markers in FACS analysis. 
Para 70 and 71 describe possible potency factors. 
Para 75 teaches when “cells were exposed to other combinations of potency-determining factors (i.e. Sox2, cMyc, Oct4, and Klf4) using the lentiviral delivery system described herein, reprogramming and conversion of the cells was not observed.” Thus, the combination of factors required to obtain pluripotency was unpredictable.  
Para 76 concludes the four genes sufficient to reprogram “these cells” “to yield stable pluripotent cell were Oct4, Nanog, Sox2, and Lin28.”

Example 3 (pg 23) describes using “a combination of Pou5F1 (Oct4), Nanog, Sox2, and Lin28” (para 78) to transduce human ES cell-derived mesenchymal-like cells (para 79). Para 80-85 describe differentiating the human ES cells into mesenchymal-like cells. Para 86 describes 
“Transgene-expressing lentiviral transduction was then carried out as described above. Inventors tested the hypothesis that differentiated mesenchymal-like cells could be reprogrammed to a state of pluripotency by expressing a limited set of potency-determining factors (e.g., Oct-4, Nanog, Sox2 and Lin28). The expression of at least these four potency determining factors resulted in colonies having cells with typical morphology of pluripotent cells, such as human ES cells (FIG. 7B; dark gray bars). As shown in FIG. 7B, the greatest number of colonies having cells with typical morphology of pluripotent cells was obtained using the full complement ofOct-4, Nanog, Sox2 and Lin28. However, when one of Oct-4, Nanog, Sox2 or Lin28 was absent, the number of ES-like colonies was significantly attenuated (e.g., Nanog or Lin28) or absent (e.g., Oct-4 or Sox2).”

Para 89 teaches when “cells were exposed to other combinations of potency-determining factors (i.e. Sox2, cMyc, Oct4, and Klf4) using the lentiviral delivery system described herein, reprogramming and conversion of the cells was not observed.” Thus, the combination of factors required to obtain pluripotency was unpredictable.
Fig. 7B discussed in Example 3 on pg 25, para 86 (“the greatest number of colonies having cells with typical morphology of pluripotent cells was obtained using the full complement ofOct-4, Nanog, Sox2 and Fin28. However, when one ofOct-4, Nanog, Sox2 or Fin28 was absent, the number of ES-like colonies was significantly attenuated (e.g., Nanog or Fin28) or absent (e.g., Oct-4 or Sox2)”) and described in detail on pg 6-7, para 27.
Example 4 (pg 26) describes 
“To identify an even more limited set of potency-determining factors capable of reprogramming differentiated cells back to pluripotency, the above-identified methods were repeated in the mesenchymal-like cells of Example 3 with a combination of two of the following four potency-determining factors: Oct-4, Nanog, Sox2 and Lin28. Inventors used the techniques described above to screen these potency-determining factors for their ability to reprogram cells.”
 “Transgene-expressing lentiviral transduction was then carried out as described above. Inventors tested the hypothesis that differentiated mesenchymal-like cells could be reprogrammed to a state of pluripotency by expressing fewer than four potency-determining factors. The expression of at least Oc4 and Sox2 (FIG. 7C) resulted in colonies having cells with typical morphology of pluripotent cells, such as human ES cells. Nanog and Lin28, singly and in combination, had a beneficial effect in clone recovery by improving reprogramming efficiency in human ES cell-derived mesenchymal cells to a state of pluripotency, but were essential neither for the initial appearance of reprogrammed cells nor for the expansion of reprogrammed cells.” (pg 26, para 92). 

Example 5 (pg 26) describes demonstrating the ability of “the limited set of potency-determining factors in programming” human fibroblasts (para 94). “Transgene-expressing lentiviral transduction was carried out as described above. That is, IMR-90 cells (0.9 x 106/well), were transduced with a combination of Oct4, Sox2, Nanog and Lin28” (para 95). 
“Similar to the data obtained with differentiated mesenchymal cells, the greatest number of colonies having cells with typical morphology of pluripotent cells, such as human ES cells was obtained using the full complement ofOct-4, Nanog, Sox2 or Lin28. However, when Oct-4, Nanog, Sox2 or Lin28 were absent, the number of ES-like colonies was significantly attenuated (e.g., Nanog or Lin28) or absent (e.g., Oct-4 or Sox2).” 

Para 100 teaches the reprogrammed cells were identified based on “compact colony with high nucleus to cytoplasm ratio and prominent nucleolus” and expression of Oct4, SSEA3, SSEA4, Tra-1-60, and Tra-1-81. 
Example 6 (pg 28) repeated the results in IMR-90 cells using “a combination of three of the following: Oct4, Sox2, Nanog and Lin28”. 
“Reprogrammed colonies having cells with typical morphology of pluripotent cells were obtained using the full complement ofOct-4, Sox2 and Nanog with or without Lin28. Therefore, the presence or absence ofLin28 did not affect reprogramming. However, when any ofOct-4, Nanog or Sox2 was absent, the number of reprogrammed colonies was significantly attenuated or absent.” 

Para 106 teaches the reprogrammed cells were identified based on “compact colony with high nucleus to cytoplasm ratio and prominent nucleolus” and expression of Oct4, SSEA3, SSEA4, Tra-1-60, and Tra-1-81. 
Example 7 (pg 29) repeated the results in human fetal foreskin fibroblasts using “a combination of three of the following: Oct4, Sox2, Nanog and Lin28”. Para 110 and 114 describes the morphology of the cells being similar to pluripotent cells. 
“Similar to the data obtained after transduction of differentiated mesenchymal cells, the greatest number of colonies having cells with typical morphology of human pluripotent cells were obtained using the full complement ofOct-4, Sox2, Nanog and Lin28. Interestingly, one cell line lacked Lin28, confirming that Lin28 was not essential for reprogramming somatic cells.” 

Example 8 (pg 31) repeated the results in adult human fibroblasts using “a combination of Oct4, Sox2, Nanog and Lin28” (para 118). Para 119 describes the morphology of the cells being similar to pluripotent cells. 
Example 9 (pg 32) describes reprogramming 293FT or mesenchymal cells “using potency-determining factors on a single construct”.
“To increase the reprogramming efficiency, the above-identified methods were repeated using the construct shown in FIG. 4A; however, either Oct-4 or Sox2 were inserted in the transgene section, and Sox2 optionally replaced the puromycin resistance gene. The constructs were then expressed either in 293FT cells or in OCT4 knock-in human HI ES cells (p6).
Transgene-expressing lentiviral transduction was carried out as described above. That is, 293FT cells or mesenchymal cells (~ 2 x 105 cells/well of 6-well plate, seeded overnight) were transduced with various transgene combinations.
FIG. 9A demonstrates that Oct-4 and Sox2 expression occurred in 293FT cells following transfection (see, e.g., lanes 1-3). In FIGS. 9A-B, pSin4-EF2-Oct4-IRESl-Sox2 is abbreviated as OS-IRES 1; pSin4-EF2-Oct4-IRES2-Sox2 is abbreviated as OS-IRES2; pSin4- EF2-Oct4-F2A-Sox2 is abbreviated as OS-F2A; pSin4-EF2-Oct4-IRESl-puro is abbreviated as O; andpSin4-EF2-Sox2-IRESl-puro is abbreviated as S.
FIG. 9B shows that reprogramming efficiency increased in mesenchymal cells derived from OCT4 knock-in human HI ES cells (p6) when Oct-4 and Sox2 were provided on the same construct (IRES1 is a very low-efficiency internal ribosome entry site; whereas IRES2 is a high-efficiency internal ribosome entry site). OS-IRES2+N+F (the high-efficiency IRES) showed an approximate fourfold increase in reprogramming efficiency when compared to O+S, O+S+N+F or OS-IRES 1 (the low-efficiency IRES) +N+L. Therefore, providing the potency determining factors in one construct that provides for approximately equal expression levels of each can improve reprogramming efficiency.”

Rejection
The specification does not provide adequate written description for using “a polynucleotide encoding of potency-determining factors [ ] under conditions to express the potency-determining factors” that comprise “Oct4 and Sox2, and do not comprise cMyc and Klf4” as required in claim 1 or “Oct4, Sox2, Nanog and Lin28” as required in claim 8 other than introducing a retroviral vector or a non-integrating vector encoding Oct4 and Sox2 but not cMyc or Klf4. Claim 1 encompasses using Oct4 and Sox2 alone; Oct4 and Sox2 and Nanog (claim 5); Oct4 and Sox2 and Lin28 (claim 5); Oct4, Sox2, Nanog, and Lin28 (claim 8); Oct4 and Sox2 in combination with any of the factors listed in the last 4 lines of pg 4, i.e. Stella, FoxD3, UTF1, Rex1, ZNF206, Sox15, Mybl2, DPPA2, ESG1 and/or Otx2. Claims 1 and 8 encompass using retroviral vectors, plasmids, EBV vectors, adenoviral vectors, AAV, RNA, cDNA or any other nucleic acid sequence encoding Oct4 and Sox2. 
Pg 11, the end of para 42, teaches: 
“Retroviral vectors, particularly lentiviral vectors, are transduced by packaging the vectors into virions prior to contact with a cell. After introduction, the DNA segment(s) encoding the potency-determining factor(s) can be located extra-chromosomally (e.g., on an episomal plasmid) or stably integrated into cellular chromosome(s).”
 
Pg 12, the end of para 43, teaches: 
“Retroviral (e.g., lentiviral) vectors are integrating vectors; however, non-integrating vectors can also be used. Such vectors can be lost from cells by dilution after reprogramming, as desired. A suitable nonintegrating vector is an Epstein-Barr virus (EBV) vector. Ren C, et al., Acta. Biochim. Biophys. Sin. 37:68-73 (2005); and Ren C, et al., Stem Cells 24:1338-1347 (2006), each of which is incorporated herein by reference as if set forth in its entirety.”

Para 64 describes transducing the ES-cell derived myeloid cells: 

“Lentivirus encoding a potency-determining factor (MOI: 3 to 10) was added to the cell culture after addition of polybrene carrier at a final concentration of 6 pg/ml (Sigma). The lentivirus-containing medium was replaced with fresh medium the next day, and cells were cultured further in appropriate medium. Drug selection, if needed, started the third day after transduction. As shown in Figure 5B, the transduction efficiency was very low (~18.4% at MOI of 10). Moreover, the expression of EGFP was barely above background. Similar results have been obtained with routine plasmid or EBNA-based plasmid transfections (data not shown).” (para 64)

Fig. 7B discussed in Example 3 on pg 25, para 86 (“the greatest number of colonies having cells with typical morphology of pluripotent cells was obtained using the full complement ofOct-4, Nanog, Sox2 and Fin28. However, when one ofOct-4, Nanog, Sox2 or Fin28 was absent, the number ofES-like colonies was significantly attenuated (e.g., Nanog or Fin28) or absent (e.g., Oct-4 or Sox2)”) and described in detail on pg 6-7, para 27.
Example 9 (pg 32) describes reprogramming 293FT or mesenchymal cells “using potency-determining factors on a single construct”.
“To increase the reprogramming efficiency, the above-identified methods were repeated using the construct shown in FIG. 4A; however, either Oct-4 or Sox2 were inserted in the transgene section, and Sox2 optionally replaced the puromycin resistance gene. The constructs were then expressed either in 293FT cells or in OCT4 knock-in human HI ES cells (p6).
Transgene-expressing lentiviral transduction was carried out as described above. That is, 293FT cells or mesenchymal cells (~ 2 x 105 cells/well of 6-well plate, seeded overnight) were transduced with various transgene combinations.
FIG. 9A demonstrates that Oct-4 and Sox2 expression occurred in 293FT cells following transfection (see, e.g., lanes 1-3). In FIGS. 9A-B, pSin4-EF2-Oct4-IRESl-Sox2 is abbreviated as OS-IRES 1; pSin4-EF2-Oct4-IRES2-Sox2 is abbreviated as OS-IRES2; pSin4- EF2-Oct4-F2A-Sox2 is abbreviated as OS-F2A; pSin4-EF2-Oct4-IRESl-puro is abbreviated as O; andpSin4-EF2-Sox2-IRESl-puro is abbreviated as S.
FIG. 9B shows that reprogramming efficiency increased in mesenchymal cells derived from OCT4 knock-in human HI ES cells (p6) when Oct-4 and Sox2 were provided on the same construct (IRES1 is a very low-efficiency internal ribosome entry site; whereas IRES2 is a high-efficiency internal ribosome entry site). OS-IRES2+N+F (the high-efficiency IRES) showed an approximate fourfold increase in reprogramming efficiency when compared to O+S, O+S+N+F or OS-IRES 1 (the low-efficiency IRES) +N+L. Therefore, providing the potency determining factors in one construct that provides for approximately equal expression levels of each can improve reprogramming efficiency.”

All of the examples are limited to using a retrovirus or plasmid to introduce at least Oct4 and Sox2 to reprogram somatic cells into pluripotent cells. The specification does not teach or suggest using adenoviral vectors, AAV, RNA, cDNA or any other nucleic acid sequence encoding Oct4 and Sox2 to reprogram somatic cells. Applicants suggest using non-integrating vectors such as EBV (pg 12, para 43). Applicants do not adequately correlate the structure of the retroviral vectors and plasmids in the Examples to adenoviral vectors, AAV, RNA, cDNA or any other nucleic acid sequence encoding Oct4 and Sox2. Accordingly, the specification does not provide adequate written description for using any “polynucleotide encoding of potency-determining factors[ ] under conditions to express the potency-determining factors” that comprise “Oct4 and Sox2, and do not comprise cMyc and Klf4” as required in claim 1 or “Oct4, Sox2, Nanog and Lin28” as required in claim 8 other than a retroviral vector or a non-integrating vector encoding Oct4 and Sox but not cMyc or Klf4. 
Response to arguments
Applicants comments are noted but do not address the rejection. If applicants are attempting to say the phrase “under conditions to express the potency-determining factors” somehow addresses the rejection, it does not for reasons set forth above. The claims still encompass administering nucleic acid sequences or proteins. 
Enablement
Claims 1-8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: reprogramming primate somatic cells by introducing a retroviral vector or non-integrating vector encoding a plurality of potency-determining factors into the primate somatic cells under conditions sufficient to reprogram the cells, wherein the potency-determining factors comprise Oct-4 and Sox2, and do not comprise c-Myc and Klf4; and culturing the primate somatic cells under embryonic stem cell culture conditions to obtain pluripotent reprogrammed cells. (see claim 1 of Parent application 12/053440 now US patent 8440461 as basis) does not reasonably provide enablement for introducing a plurality of potency-determining factors Oct4, Sox2, but not cMyc or Klf4, into primate somatic cells “under conditions to express the potency-determining factors” to obtain pluripotent cells as broadly encompassed by claims 1 and 8. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims and their breadth are discussed above. 
The art at the time of filing is discussed above. 
The teachings in the specification and their shortcomings are discussed above. 
Rejections
The specification does not enable using “a polynucleotide encoding of potency-determining factors[ ] under conditions to express the potency-determining factors” that comprise “Oct4 and Sox2, and do not comprise cMyc and Klf4” as required in claim 1 or “Oct4, Sox2, Nanog and Lin28” as required in claim 8 other than using a retroviral vector or a non-integrating vector encoding Oct4 and Sox but not cMyc or Klf4. Claim 1 encompasses using Oct4 and Sox2 alone; Oct4 and Sox2 and Nanog (claim 5); Oct4 and Sox2 and Lin28 (claim 5); Oct4, Sox2, Nanog, and Lin28 (claim 8); Oct4 and Sox2 in combination with any of the factors listed in the last 4 lines of pg 4, i.e. Stella, FoxD3, UTF1, Rex1, ZNF206, Sox15, Mybl2, DPPA2, ESG1 and/or Otx2. Claims 1 and 8 encompass using retroviral vectors, plasmids, EBV vectors, adenoviral vectors, AAV, RNA, cDNA or any other nucleic acid sequence encoding Oct4 and Sox2. 
Pg 11, the end of para 42, teaches: 
“Retroviral vectors, particularly lentiviral vectors, are transduced by packaging the vectors into virions prior to contact with a cell. After introduction, the DNA segment(s) encoding the potency-determining factor(s) can be located extra-chromosomally (e.g., on an episomal plasmid) or stably integrated into cellular chromosome(s).”
 
Pg 12, the end of para 43, teaches: 
“Retroviral (e.g., lentiviral) vectors are integrating vectors; however, non-integrating vectors can also be used. Such vectors can be lost from cells by dilution after reprogramming, as desired. A suitable nonintegrating vector is an Epstein-Barr virus (EBV) vector. Ren C, et al., Acta. Biochim. Biophys. Sin. 37:68-73 (2005); and Ren C, et al., Stem Cells 24:1338-1347 (2006), each of which is incorporated herein by reference as if set forth in its entirety.”

Para 64 describes transducing the ES-cell derived myeloid cells: 

“Lentivirus encoding a potency-determining factor (MOI: 3 to 10) was added to the cell culture after addition of polybrene carrier at a final concentration of 6 pg/ml (Sigma). The lentivirus-containing medium was replaced with fresh medium the next day, and cells were cultured further in appropriate medium. Drug selection, if needed, started the third day after transduction. As shown in Figure 5B, the transduction efficiency was very low (~18.4% at MOI of 10). Moreover, the expression of EGFP was barely above background. Similar results have been obtained with routine plasmid or EBNA-based plasmid transfections (data not shown).” (para 64)

Fig. 7B discussed in Example 3 on pg 25, para 86 (“the greatest number of colonies having cells with typical morphology of pluripotent cells was obtained using the full complement ofOct-4, Nanog, Sox2 and Fin28. However, when one ofOct-4, Nanog, Sox2 or Fin28 was absent, the number of ES-like colonies was significantly attenuated (e.g., Nanog or Fin28) or absent (e.g., Oct-4 or Sox2)”) and described in detail on pg 6-7, para 27.
Example 9 (pg 32) describes reprogramming 293FT or mesenchymal cells “using potency-determining factors on a single construct”.
“To increase the reprogramming efficiency, the above-identified methods were repeated using the construct shown in FIG. 4A; however, either Oct-4 or Sox2 were inserted in the transgene section, and Sox2 optionally replaced the puromycin resistance gene. The constructs were then expressed either in 293FT cells or in OCT4 knock-in human HI ES cells (p6).
Transgene-expressing lentiviral transduction was carried out as described above. That is, 293FT cells or mesenchymal cells (~ 2 x 105 cells/well of 6-well plate, seeded overnight) were transduced with various transgene combinations.
FIG. 9A demonstrates that Oct-4 and Sox2 expression occurred in 293FT cells following transfection (see, e.g., lanes 1-3). In FIGS. 9A-B, pSin4-EF2-Oct4-IRESl-Sox2 is abbreviated as OS-IRES 1; pSin4-EF2-Oct4-IRES2-Sox2 is abbreviated as OS-IRES2; pSin4- EF2-Oct4-F2A-Sox2 is abbreviated as OS-F2A; pSin4-EF2-Oct4-IRESl-puro is abbreviated as O; andpSin4-EF2-Sox2-IRESl-puro is abbreviated as S.
FIG. 9B shows that reprogramming efficiency increased in mesenchymal cells derived from OCT4 knock-in human HI ES cells (p6) when Oct-4 and Sox2 were provided on the same construct (IRES1 is a very low-efficiency internal ribosome entry site; whereas IRES2 is a high-efficiency internal ribosome entry site). OS-IRES2+N+F (the high-efficiency IRES) showed an approximate fourfold increase in reprogramming efficiency when compared to O+S, O+S+N+F or OS-IRES 1 (the low-efficiency IRES) +N+L. Therefore, providing the potency determining factors in one construct that provides for approximately equal expression levels of each can improve reprogramming efficiency.”

All of the examples are limited to using a retrovirus or plasmid to introduce at least Oct4 and Sox2 to reprogram somatic cells into pluripotent cells. The specification does not teach or suggest using adenoviral vectors, AAV, RNA, cDNA or any other nucleic acid sequence encoding Oct4 and Sox2 to reprogram somatic cells. Applicants suggest using non-integrating vectors such as EBV (pg 12, para 43). Applicants do not adequately correlate the structure of the retroviral vectors and plasmids in the Examples to adenoviral vectors, AAV, RNA, cDNA or any other nucleic acid sequence encoding Oct4 and Sox2. Given the limited teachings in the specification taken with the lack of correlative discussion, it would have required those of skill undue experimentation to use “a polynucleotide encoding potency-determining factors[ ] under conditions to express the potency-determining factors” that comprise “Oct4 and Sox2, and do not comprise cMyc and Klf4” as required in claim 1 or “Oct4, Sox2, Nanog and Lin28” as required in claim 8 other than using a retroviral vector or a non-integrating vector.
Response to arguments
Applicants comments are noted but do not address the rejection. If applicants are attempting to say the phrase “under conditions to express the potency-determining factors” somehow addresses the rejection, it does not for reasons set forth above. The claims still encompass administering nucleic acid sequences or proteins. 
Double Patenting
Claims 1-8 remain rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10106772, 9499786, 8440461, 8183038. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The claims of 10106772 are drawn to: 
A method of reprogramming human somatic cells, the method comprising the steps of:
introducing a non-integrating vector encoding Oct-4 and Sox2 and at least one of Nanog and Lin28 operably linked to one or more heterologous promoters into isolated human somatic cells; and culturing the somatic cells under embryonic stem (ES) cell culture conditions such that pluripotent reprogrammed cells are obtained.

The claims of 9499786 are drawn to: 
1.  An enriched population of human pluripotent cells having a normal karyotype, wherein the human pluripotent cells comprise the genome of a single somatic cell of a postnatal individual human and further comprise an integrated non-native polynucleotide sequence encoding potency-determining factors comprising Oct-4 and Sox2. 
2.  The population of claim 1, wherein the potency-determining factors additionally comprise at least one of Nanog or Lin28.

The claims of 8440461 drawn to:
A method of reprogramming primate somatic cells, the method comprising the steps of: introducing a retroviral vector encoding a plurality of potency-determining factors into the primate somatic cells under conditions sufficient to reprogram the cells, wherein the potency-determining factors comprise Oct-4 and Sox2, and do not comprise c-Myc and Klf4; and culturing the primate somatic cells under embryonic stem cell culture conditions to obtain pluripotent reprogrammed cells. (Claim 1 of Parent application 12/053440 now US patent 8440461)


Claim 1 of 8183038 is drawn to: 
1. A composition comprising recombinant nucleic acid encoding potency-determining factors SOX2, OCT-4, NANOG, and LIN28, the factor-encoding nucleic acid being operably linked to at least one heterologous promoter, wherein the composition induces reprogramming when introduced into a mammalian cell. 

The claims in the instant application are not patentably distinct from the claims in 10106772, 9499786, 8440461, and 8183038. The claims in the instant application could have been claimed in 10106772, 9499786, 8440461, and 8183038 and vice versa. Accordingly, a terminal disclaimer is required. 
Response to arguments
Applicants’ response to the double patenting rejection is again improper.  A proper response may be i) an argument, ii) an amendment that overcomes the rejection, or iii) a terminal disclaimer.  Rejections are not held in abeyance in order to expedite prosecution. Please decide how to proceed with these rejections and take action in the response.  Failure to properly respond to each and every rejection will be considered non-responsive and will delay prosecution.  

Conclusion
	No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632